DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to an Office action mailed on 03/16/2022 (“03-16-22 OA”), the Applicant amended independent claims 1, 8 and 10 and cancelled claim 2 in a reply filed on 06/16/2022.
Claims 11-14 are withdrawn. Currently, claims 1 and 3-14 are pending.
Response to Arguments
Applicant’s amendments to the title of the invention have overcome the specification objections as set forth under line item number 1 in the 03-16-22 OA.
Applicant’s amendments to claim 4 have overcome the claim objections as set forth under line item number 2 in the 03-16-22 OA.
Applicant’s amendments to claims 1 and 8-10 have overcome the 112(b) rejections as set forth under line item number 3 in the 03-16-22 OA.
Applicant’s amendments to independent claims 1, 8 and 10 have overcome the prior-art rejections as set forth under line item number 4 in the 03-16-22 OA.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua Goldberg (Reg. No. 44,126) and Andy Rao on 06/22/2022, 06/23/2022 and 06/24/2022.
The application has been amended as follows:
Claim 13 has been amended.
13. (Withdrawn - Currently Amended) The method according to claim 12, wherein the limit mark is in a strip shape; for any one of the limit mark groups, the plurality of limit marks include at least two first limit marks and two second limit marks, wherein the first limit mark extends in a first direction, the second limit mark extends in a second direction crossing the first direction; [[two ]]the two first limit marks are arranged in the second direction, the two second limit marks are arranged in the first direction, and the two second limit marks are located on both sides of a central connecting line of the two first limit marks, 
the step of determining positions of theoretical vapor deposition zones in accordance with limit marks in the limit mark group comprises the following steps performed in each of the alignment regions: 
obtaining a center position of each of the limit marks; and 
obtaining positions of a plurality of intersection points, wherein the plurality of intersection points include intersection points formed by two first straight lines extending along a first direction and two second straight lines extending along a second direction and an intersection point of a central connecting line of the two first limit marks and a central connecting line of the two second limit marks, and using the positions of the plurality of intersection points as the positions of theoretical vapor deposition zones, respectively, wherein the two first straight lines pass through centers of the two first limit marks, respectively, and the two second straight lines pass through centers of the two second limit marks, respectively, 
the step of detecting an offset of actual positions of alignment patterns with respect to the positions of the respective theoretical vapor deposition zones and using a maximum offset of the alignment patterns corresponding to the same organic film layer as the vapor deposition offset of the organic film layer comprises: 
obtaining a center position of each of the alignment patterns; and 
calculating an offset between the center position of each of the alignment patterns and the position of the respective theoretical vapor deposition zone.
Election/Restrictions
Claims 11-14 are directed to a non-elected group II (method), which was previously-withdrawn from consideration as a result of a restriction requirement mailed on 11/26/2021, have been amended to require all the limitations of an allowable claim.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Groups I and II, as set forth in the Restriction requirement mailed on 11/26/2021, is hereby withdrawn and claims 11-14 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 3-14 are allowed.
Independent claim 1 is allowed, because claim 1 has been amended to include previously-indicated allowable subject matter of claim 2 as set forth under line item number 2 in the 03-16-22 OA.
Claims 3-7 are allowed, because they depend from the allowed claim 1.
Independent claim 8 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 8, wherein each limit mark group includes a plurality of limit marks, and the plurality of limit marks in each limit mark group are configured to define positions of theoretical vapor deposition zones, and for any one of the limit mark groups, the theoretical vapor deposition zones defined by the plurality of limit marks are arranged in an array.
Claims 9 and 11-14 are allowed, because they depend from the allowed claim 8.
Independent claim 10 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 10, wherein each limit mark group includes a plurality of limit marks, and the plurality of limit marks in each limit mark group are configured to define positions of theoretical vapor deposition zones, and for any one of the limit mark groups, the theoretical vapor deposition zones defined by the plurality of limit marks are arranged in an array.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895             

/JAY C CHANG/Primary Examiner, Art Unit 2895